EXHIBIT 10

SEPARATION AGREEMENT AND
GENERAL RELEASE OF ALL CLAIMS


This Separation Agreement and General Release of all Claims (“Agreement”) is
entered into by and between American Electric Power Service Corporation, a New
York corporation (the “Company”), and Dennis E. Welch (“Executive”). As used in
this Agreement, the term “Company” will include its predecessors, parent
corporations and subsidiaries, divisions, related or affiliated companies
(including, but not limited to, the American Electric Power Foundation),
officers, directors, stockholders, employees, successors, assigns,
representatives, agents and counsel, unless the context clearly requires
otherwise.


In consideration of the promises set forth in this Agreement, Executive and the
Company agree as follows:


1.    Termination of Employment; Resignation. The parties acknowledge that
Executive’s employment relationship with the Company will cease at the close of
business on August 31, 2015 (the “Termination Date”). Executive hereby resigns
effective at the close of business on the Termination Date, (a) as an employee
of the Company, (b) to the extent he has not already done so, from all Company
boards, committees, and offices, including those of any parent, affiliate or
subsidiary of the Company, and (c) from all administrative, fiduciary or other
positions Executive may hold or have held relating to the Company. The Company
consents to and accepts all such resignations. Executive agrees to make himself
available for assigned duties and adhere to Company policy through and including
the Termination Date. Executive further agrees to execute a release comparable
to that set forth in this Agreement following his Termination Date.


Executive understands and agrees that he will not seek re-employment with the
Company (as defined herein), and that this Agreement shall act as a complete bar
to any claim of entitlement or employment or re-employment with any AEP System
company.


2.    Separation Payments.


(i)    Within 30 days after the Termination Date (or, if later, the date the
release signed following his Termination Date pursuant to Section 1 becomes
effective and enforceable in accordance with section 8), the Company shall pay
Executive the amount of $700,000.00 in gross pay with deductions to be made as
required by law.


(ii)    No later than March 15, 2016, Executive will receive a payment, if
applicable, under the Company’s Annual Incentive Compensation Plan (“ICP”) for
2015. This payment, if any, will be made at approximately the same time and






--------------------------------------------------------------------------------



utilizing the same overall Award Score as the awards for other Executive Council
members receiving an ICP payment for 2015, and will be calculated based upon the
ICP eligible earnings of the Executive for 2015, recognizing that the payment
described in section 2(i) shall not be considered ICP eligible earnings.


(iii)    The payments referenced in this section 2 are subject to the conditions
precedent that (A) Executive adhere to the provisions of this Agreement, and (B)
Executive not engaging in the commission of an act of dishonesty, including, but
not limited to, misappropriation of funds or any property of the Company;
engaging in activities or conduct injurious to the best interest or reputation
of the Company as determined by the Company; violation of any of the Company’s
rules of conduct, such as may be provided in any employee handbook or as the
Company may promulgate from time to time; or disclosing, disseminating, or
misappropriating of confidential, proprietary, and/or trade secret information.
The payments referenced in this section 2 also shall be subject to the Company’s
policy concerning the recoupment of incentive compensation.


(iv)    Executive acknowledges that the payments referenced in this section 2
are payments to which he would not be entitled but for this Agreement.


3.    Other Payments and Benefits to Executive. Executive will receive and
remain entitled to those payments and benefits enumerated in the April 27, 2015
Post-Retirement Benefits Summary from Andrew R. Carlin to Executive, a copy of
which is attached hereto as Exhibit A.


4.    Short-Term & Long-Term Incentive Compensation Plans; Severance Plans.
Other than as set forth in Exhibit A and sections 2 and 3 above, the Executive
hereby relinquishes, releases and forfeits any participation in and/or payments
from any and all other annual incentive compensation, long-term incentive
compensation, and other compensation plans, programs and awards, as well as from
any and all benefit plans, programs, agreements or other arrangements that would
provide any consideration to Executive by reason of characterizing the
termination of his employment as other than a voluntary resignation, including
but not limited to the American Electric Power Company, Inc. Severance Plan, the
American Electric Power Executive Severance Plan and the American Electric Power
Service Corporation Change In Control Agreement.

2

--------------------------------------------------------------------------------



5.     Non-solicitation, Confidentiality and Cooperation.


5.1    Non-solicitation. For a period of twelve months following the Termination
Date, Executive shall not directly, or indirectly through others, knowingly
induce or attempt to induce any officer, employee, or consultant or other
independent contractor of the Company currently employed by the Company with
whom Executive had contact, knowledge of, or association in the course of
Executive’s employment with the Company or any of its affiliates, as the case
may be, to terminate his or her employment with the Company or any of its
affiliates and accept employment, directly or indirectly, with the Executive or
induce such officer, employee or consultant or other independent contractor to
commence employment with any other company or affiliates of a company, and shall
not, either directly or indirectly through others, knowingly assist any other
person or entity in such an inducement and hiring (regardless of whether any
such officer, employee, consultant or independent contractor would commit a
breach of contract by terminating his or her employment).


5.2    Confidentiality. Executive agrees that he will not, without the prior
written consent of the Company disclose to any person, firm or corporation any
"confidential information," of the Company which is now known to the Executive
as a result of the Executive's employment or association with the Company,
unless such disclosure is compelled by law or appropriate legal process or is
made by Executive through proper initiation of, participation in or cooperation
with a government agency’s investigative or enforcement process pursuant to the
rights and protection of an applicable whistleblower law or in a related
judicial proceeding, or such disclosure is made of confidential information
which is in the public domain or generally known in the Company’s industry or
becomes publicly disseminated by means other than a breach of this provision.
    
"Confidential information" shall mean any confidential, propriety and or trade
secret information, including, but not limited to, concepts, ideas, information
and materials relating to the Company, client records, client lists, economic
and financial analysis, financial data, customer contracts, marketing plans,
notes, memoranda, lists, books, correspondence, manuals, reports or research,
whether developed by the Company or developed by Executive acting alone or
jointly with the Company while Executive was employed by the Company.


5.3    Cooperation. As part of the consideration for the benefits furnished to
Executive under this Agreement, Executive agrees to cooperate fully with the
Company upon reasonable prior notice subject to the Executive’s other
commitments, in the investigation, prosecution and/or defense of any legal
actions and claims concerning the Company and/or its employees or former
employees. Upon such request, Executive shall: (1) make himself available to the
Company and the Company’s representatives, including its attorneys; (2) supply
accurate, complete and thorough information as reasonably requested by the
Company and its attorneys; and (3) provide other assistance as reasonably

3

--------------------------------------------------------------------------------



requested by the Company and its attorneys with regard to any such legal actions
and claims. The Company also will pay Executive’s reasonable expenses, including
travel, incurred in connection with such cooperation, but approved in advance by
the Company. Executive agrees that any communication Executive has with the
Company and its representatives, including its attorneys, relating to any legal
actions and claims concerning the Company is strictly confidential and further
agrees not to disclose or permit disclosure of any such communication to any
persons outside the Company (other than Executive’s legal counsel) without first
obtaining prior written consent.


6.    Release and Waiver of Claims.
6.1    Executive’s Release and Waiver of Claims. In consideration for the
promises contained herein, and except with respect to the Company’s obligations
hereunder, Executive hereby releases and forever discharges the Company from any
and all charges, complaints, liabilities, claims, promises, agreements,
controversies, damages, causes of action, suits or expenses of any kind or
nature whatsoever, known or unknown, foreseen or unforeseen from the beginning
of time through the date upon which Executive executes this Agreement
(collectively, “Claims”). The scope of this release includes, but is not limited
to, claims arising in any way from Executive’s employment with the Company,
Executive’s service as an officer and/or director of the Company, or Executive’s
agreement to resign Executive’s employment as provided in section 1, above; any
and all alleged discrimination or acts of discrimination which occurred or may
have occurred on or before the date upon which Executive executes this Agreement
based upon race, color, sex, creed, national origin, age, disability or any
other violation of any equal employment opportunity law, ordinance, rule,
regulation or order (including, but not limited to, Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the Americans
with Disabilities Act; claims under the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”)); or any other federal, state or local laws or
regulations regarding employment discrimination or termination of employment;
and any claims for breach of contract, wrongful discharge, fraud, or
misrepresentation under any statute, rule, regulation or under the common law.
Excluded from this Agreement are any claims which cannot be waived by law,
including but not limited to the right to file a charge with or participate in
an investigation conducted by the Equal Employment Opportunity Commission
(“EEOC”), Securities and Exchange Commission (SEC) or other governmental agency.
Executive is waiving, however, Executive’s right to any monetary recovery or
relief should the EEOC or any other agency pursue any claims on Executive’s
behalf.
6.2    Indemnification/Insurance. Notwithstanding the foregoing, Executive does
not release, discharge or waive any rights to indemnification or other
protection that Executive may have under the By-Laws or Resolutions of the
Company, the laws of the States of New York and/or Ohio, any

4

--------------------------------------------------------------------------------



indemnification agreement between Executive and the Company, or any insurance
coverage maintained by or on behalf of the Company (including but not limited to
Director and Officer insurance), nor will the Company take any action, directly
or indirectly, to encumber or adversely affect Executive’s rights under any such
indemnification arrangement or insurance. Further, the release contained in this
Section 6 will not affect any rights granted to Executive, or obligations of the
Company, under the terms of this Agreement.
 
7.
Miscellaneous Provisions.



7.1Enforcement of Certain Covenants. It is recognized that damages in the event
of breach of sections 5.1 (Non-solicitation) and 5.2 (Confidentiality) by
Executive would be difficult, if not impossible, to ascertain, and it is
therefore agreed that the Company, in addition to and without limiting any other
remedy or right that the Company may have, shall have the right to seek an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach. The existence of this right shall not preclude the
Company from pursuing any other rights or remedies at law or in equity, which
the Company may have.


7.2Non-admission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or Executive.


7.3    Return of Property. All Company computers, files, access keys, desk keys,
ID badges and credit cards, and such other property of the Company as the
Company may reasonably request, in Executive’s possession must be returned no
later than the Termination Date, or prior thereto if requested by the Company.
7.4    Binding on successors; assignment. This Agreement will be binding upon
and inure to the benefit of the Company, Executive and each of their respective
successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.
7.5    Governing law. This Agreement will be governed, construed, interpreted
and enforced in accordance with the substantive laws of the State of Ohio,
without regard to conflicts of law principles.
7.6    Severability. Any provision of this Agreement that is deemed invalid,
illegal or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such

5

--------------------------------------------------------------------------------



covenant will be modified so that the scope of the covenant is reduced only to
the minimum extent necessary to render the modified covenant valid, legal and
enforceable.
7.7    Withholding. The Company will be entitled to withhold from any payment
referenced herein any amount of withholding required by law.
7.8    Death. In the event Executive dies prior to receiving all payments under
this Agreement, all remaining payments due to Executive shall be paid to
Executive’s estate unless the provisions of a qualified or non-qualified plan
provide for payment to a beneficiary other than Executive’s estate.


7.9    Entire agreement. The terms of this Agreement, together with the Summary
of Benefits attached hereto as Exhibit A, are intended by the parties to be the
final expression of their agreement with respect to the matters addressed herein
and may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that this Agreement will constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative or other legal
proceeding to vary the terms of this Agreement.


8. Acknowledgement of Rights. Executive acknowledges that he has 21 days within
which to consider this Agreement, that should he sign it he has the right to
revoke it, in writing, within seven (7) calendar days after he signs it, and
that the Agreement shall not become effective or enforceable until the seven-day
revocation period has expired. Executive also acknowledges that he has been
advised to consult with any attorney prior to signing the Agreement, as he may
have rights or claims arising under the Age Discrimination in Employment Act
and/or the Older Workers Benefit Protection Act.

6

--------------------------------------------------------------------------------



THIS AGREEMENT INCLUDES A COMPLETE AND PERMANENT RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS THROUGH THE DATES SET FORTH HEREIN. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS READ THIS AGREEMENT, HAS BEEN GIVEN FULL OPPORTUNITY TO
CONSULT WITH LEGAL COUNSEL, AND THAT EACH PARTY HERETO FULLY KNOWS, UNDERSTANDS,
AND APPRECIATES ITS CONTENTS, AND THAT IT HEREBY EXECUTES THE SAME AND MAKES
THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN VOLUNTARILY
AND OF ITS OWN FREE WILL.


American Electric Power Service Corporation




By:    /s/ Nicholas K. Akins    


Title:    Chairman, President and CEO    


Date:    April 27, 2015     


Dennis E. Welch


/s/ D. E. Welch                    
Signature


April 28, 2015                    
Date



7